                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


  UNITED STATES OF AMERICA                            )
                                                      )      No. 4:19-CR-15
  v.                                                  )
                                                      )      JUDGES MCDONOUGH/LEE
  HARRISON YANG                                       )



                      DEFENDANT’S SENTENCING MEMORANDUM


        This Memorandum is submitted to assist the Court in fashioning a sentence “sufficient” to

 comply with the purposes of sentencing as set forth in 18 U.S.C. §3553 (a)(2), but not “greater

 than necessary.” Before addressing the specifically enumerated §3553 (a)(2) factors, Defendant

 offers a preliminary statement in order to provide context (beyond that already provided in the

 Presentence Report (“PSR)) for the application of those factors.

                                PRELIMINARY STATEMENT

        As demonstrated by the numerous letters of support provided to the Court, Dr. Yang is a

 compassionate, caring and attentive physician. He is highly respected by the public, his patients

 his peers and everyone in healthcare in his community.

        Dr. Yang received his medical degree in Taiwan in 1970. After moving to the United

 States in 1971, he continued his medical education. He had internship training in pathology while

 at UAB Birmingham. He had an internal medicine residency in Connecticut and internal medicine

 residency and cardiology fellowship New York until 1977 and received his Board Certification in

 Internal Medicine. He moved to Manchester Tennessee in 1977 where he has lived and practiced




Case 4:19-cr-00015-TRM-SKL Document 31 Filed 11/29/19 Page 1 of 7 PageID #: 137
 since that time. While practicing in Manchester, he received additional Board Certifications in

 cardiology, geriatric medicine and critical care

          Dr. Yang is the only cardiologist in the Manchester area, and the only cardiologist on active

 staff at Unity Medical Hospital in Manchester and available in-house consultation emergencies.

 An arrangement must be made for Dr. Yang to prescribed Schedule II drugs for hospital in-patients

 and nursing home residents.

          Dr. Yang has expressed remorse and has acknowledge responsibility for his behavior in

 prescribing the narcotics to his patient, S.H. He made a mistake. As set forth in the letters from

 his peers 1, however, he is an ethical and responsible physician:


                   I have known and been a colleague of Dr. Yang's for greater
                   than 35 years now. As a practicing family doctor in this area
                   I have had the opportunity to observe his character very
                   closely. I have frequently had Dr. Yang do consults on my
                   patients in the areas of internal medicine and cardiology. He
                   remains certified in both these fields. He may be one of the
                   most compassionate physicians I have had the pleasure to
                   work with. I have never known him to turn down caring for
                   needy patients; no matter what their financial, or insurance,
                   status may be. He has always been there for the patient and
                   is a true "patient advocate".
                                                                                                 Dr. Albert Brandon

                   I have had the pleasure of working closely with Dr.
                   Harrison Yang for over 15 years. I have rounded with him
                   personally as he goes to see his patients in their rooms. In
                   the process of rounding I have observed how caring and
                   attentive he is to each of his patients. He meets the needs
                   of his patients by making sure to address every need
                   and concern.

                                                 Nurse Case Manager/Quality Coordinator Lisa Jones



 1
  We will file the letters in support of Dr. Yang in two separate notices of filing – one for his peers in the medical
 community and another for those from his patients.

                                                            2

Case 4:19-cr-00015-TRM-SKL Document 31 Filed 11/29/19 Page 2 of 7 PageID #: 138
                     Dr. Harrison Yang is a physician whose expertise is certainly
                     above average. I have found him to be an excellent physician
                     who has his patients' best interest always at heart, He and I
                     through the years have had many conversations concerning
                     his patients in an effort to arrive at the most appropriate
                     diagnosis for those patients.

                     He has been an excellent colleague in that he has been very
                     supportive of our efforts to keep a small hospital in
                     Manchester, which is a vital hospital to the community of
                     Manchester, alive. He has been the leading provider at that
                     hospital for well over 30 years. He has never asked for
                     anything in exchange for his efforts.

                                                                                       Dr. Wendell McAbee

                     I am writing this letter on behalf of Dr. Harrison Yang. I have
                     worked with him at Unity Medical Center for the last 18
                     months as he was a Hospitalist in our program. He is a very
                     knowledgeable and caring physician who is well liked and
                     respected by all staff and patients. He has always provided
                     first class care to patients in Manchester for many years.
                                                                                             Dr. Blal Zafar

            The letters from his many patients are similarly compelling. The need for a physician like

 Dr. Yang in the Manchester community is substantial and vital.

            An example of Dr. Yang’s RIM Scorecard 2 for your consideration. As you may or may not

 be aware, in 2016, BlueCare of Tennessee requested axialHealthcare to conduct a scientific study

 on the patterns of physicians’ opioid prescriptions. Axial used fifteen parameters to compile a

 composite RIM (Risk, Identification, and Mitigation) score regarding a practitioner’s opioid

 prescribing behavior. Dr. Yang’s score has always been in the median range in evidence-based

 opioid prescribing behavior since the inception of the RIM Score in 2016.




 2
     The RIM Scorecard example will also be provided in a separate notice of filing

                                                            3

Case 4:19-cr-00015-TRM-SKL Document 31 Filed 11/29/19 Page 3 of 7 PageID #: 139
        Dr. Yang has paid dearly for his behavior. Almost every healthcare payor in the State has

 excluded him from their networks. In a separate notice of filing we bill provide exclusion letters

 from: Blue Cross Blue Shield of Tennessee; United Healthcare; TennCare; the Tennessee

 Department of Health; Amerigroup; and Multiplan. Because Dr. Yang has, or will likely be,

 terminated from these networks, it will be very difficult for him to earn a living practicing

 medicine.

        Dr. Yang respectfully requests that the Court consider all these matters in determining his

 sentence.

                       APPLICATION OF 18 U.S.C. §3553(A) FACTORS

        This Court needs no instruction regarding it broad discretion under the holding of Gall v.

 United States, 552 U.S. 38 (2007), and its progeny. A sentence of probation is appropriate under

 both Gall and the sentencing guidelines. Those factors are addressed below.


        1. 18 U.S.C. § 3553(a)(1) The nature and circumstances of the offense and history
           and characteristics of the Defendant.


        The nature and circumstances of the offense are addressed in the statement of facts in the

 Plea Agreement and the corresponding paragraphs of the PSR. Likewise, the PSR succinctly

 summarizes his personal background and reports a criminal history score of zero. Dr. Yang’s

 productive and law-abiding life before and after the conduct in question is discussed above.

        2. 18 U.S.C. §3553(a)(2)(A) & (B) The need for the sentence imposed to reflect the
           Seriousness of the offense, to promote respect for the law, to provide just
           punishment for the offense and the need to afford adequate deterrence to criminal
           conduct.

        We address these factors jointly. The consequences of Dr. Yang’s criminal conduct have

 been severe. His medical practice is now almost non-existent as a result of his exclusion by the

                                                 4

Case 4:19-cr-00015-TRM-SKL Document 31 Filed 11/29/19 Page 4 of 7 PageID #: 140
 medical payors. He faces charges against him by the Tennessee Department of Health. The

 consequences of his conduct will have a severe effect on his personal and professional life.

        Broadly stated, the goals of sentencing are retribution, deterrence, incapacitation and

 rehabilitation. See e.g. United States v. Cole, 622 F.Supp.2d 632 (N.D. Ohio 2008). Defendant

 acknowledges that his conduct was wrong. His acceptance of responsibility and the resulting

 consequences will surely deter others similarly situated from engaging in similar conduct, and

 simultaneously constitute considerable retributive steps. Dr. Yang will never engage in this kind

 of behavior again, and he has agreed to cease prescribing Schedule II drugs in his office. Likewise,

 the goal of rehabilitation is not implicated in this case, given Defendant’s unblemished criminal

 history.

        It cannot be overemphasized that whatever sentence this Court imposes, Dr. Yang will

 spend the remainder of his days as a convicted felon, which has profound consequences in itself.

        3. 18 U.S.C. §3553(a)(2)(C). The need for the sentence to protect the public from
           further crimes of the Defendant.

        Nothing in the PSR or otherwise in this record suggests that imprisonment is necessary to

 protect the public from other crimes of this Defendant. In fact, the United States has agreed that a

 non-custodial sentence is appropriate

        4. 18 U.S.C. §3553(a)(2)(D). The need for the sentence to provide the Defendant with
           training, medical care or other correctional treatment.

        Defendant submits this factor is inapplicable.

        5. 18 U.S.C. §3553(a)(3). The kinds of sentences available.

        Dr. Yang is fully eligible for probation under the applicable statutes and sentencing

 guidelines. As set forth in the Plea Agreement, the United States agrees that a “non-custodial




                                                  5

Case 4:19-cr-00015-TRM-SKL Document 31 Filed 11/29/19 Page 5 of 7 PageID #: 141
 sentence” is appropriate. It is respectfully submitted that a sentence of one year of probation is

 appropriate in this case.

        6. 18 U.S.C. §3553(a)(4). The applicable category of offense committed by the
           applicable category of defendant as set forth in the sentencing guidelines.

        The sentencing guidelines support the conclusion that a probationary sentence is

 appropriate. A sentence of one year of probation would be sufficient to fulfill the purposes of

 sentencing..

        7. 18 U.S.C. §3553(a)(5). Any pertinent policy statement issued by the Sentencing
           Commission.
        Not applicable.

        8.    18 U.S.C. §3553(a)(6). The need to avoid unwarranted sentencing disparities
             among defendants with similar records who have been found guilty of similar
             conduct.

        It would be difficult to find a case that is extremely similar to the conduct in this case. In

 any event, given Probation’s determination that there are no factors warranting a departure from

 the applicable guideline range, a sentence of one year of probation is appropriate.

        9. 18 U.S.C. §3553(a)(7).       The need to provide restitution to any victims of the

             offense.

        Defendant is fully willing to pay $61.59 in restitution.

                                               Conclusion

        It is respectfully submitted that a sentence of one year of probation would be sufficient to

 comply with the purposes set forth in 18 U.S.C. §3553 (a), and to serve the interests of justice.




                                                  6

Case 4:19-cr-00015-TRM-SKL Document 31 Filed 11/29/19 Page 6 of 7 PageID #: 142
                                             Respectfully Submitted,

                                             NEAL & HARWELL, PLC



                                             By:    s/ William T. Ramsey
                                                    William T. Ramsey, BPR # 09245 (TN)

                                             1201 Demonbreun Street, Suite 1000
                                             Nashville, TN 37219
                                             (615) 244-1713 – Telephone
                                             (615) 726-0573 – Facsimile
                                             wtr@nealharwell.com

                                             Counsel for Defendant, Harrison Yang



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically on
 November 29, 2019. Notice of this filing will be sent to all parties by operation of the Court’s
 ECF electronic filing system. Parties may access this filing through the Court’s system.

                                                    s/ William T. Ramsey




                                                7

Case 4:19-cr-00015-TRM-SKL Document 31 Filed 11/29/19 Page 7 of 7 PageID #: 143
